     Case: 1:19-cv-00242 Document #: 28 Filed: 03/26/19 Page 1 of 1 PageID #:56

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Randy R. Liebich
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−00242
                                                           Honorable Thomas M. Durkin
Illinois Department Of Corrections, et al.
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 26, 2019:


        MINUTE entry before the Honorable Thomas M. Durkin:Defendants' unopposed
motion for extension of time to 4/29/2019 to answer or otherwise plead [26] is granted.
Joint status report is now due by 5/7/2019. The 4/8/2019 status hearing is vacated and
reset for 5/10/2019 at 09:00 AM.Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
